Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Response to Election/Restriction filed 09/21/2021.  Claims 1-10 and 21-30 are pending and have been examined.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 21-30, in the reply filed on 09/21/2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,992,922. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between claim 1 of the instant application and the patented claims.
Application No. 17/238,737
U.S. Patent No. 10,992,922
1. (Original) An optical imaging system to image a target object, comprising:
11. An optical imaging system to image a target object, comprising:
a light source that includes at least one projector and is configured to illuminate the target object with structured light; and
a light source that includes at least one projector and is configured to illuminate the target object with structured light; 
an image detector configured to capture a three-dimensional (3D) topography image of the target object when reflected light is reflected from the target object when illuminated by the structured light emitted by the light source;
an image detector configured to capture a three-dimensional (3D) topography image of the target object when reflected light is reflected from the target object when illuminated by the structured light emitted by the light source; 
a preoperative image detector configured to capture a preoperative image of the target object before the target object is positioned to be illuminated by the light source with the structured light;
a preoperative image detector configured to capture a preoperative image of the target object before the target object is positioned to be illuminated by the light source with the structured light;
a tracker that is configured to track a position of the target object; and
a tracker that is configured to track a position of the target object; and


a controller that includes at least one graphics processing unit and is configured to: 
instruct the image detector to capture the 3D topography image of the target object intraoperatively,
instruct the image detector to capture the 3D topography image of the target object intraoperatively,
co-register topography information detected from the 3D topography image intraoperatively and preoperative image information detected from the preoperative image detector to generate co-registered topography information and preoperative information, wherein the co-registered topography information and preoperative information is segmented to isolate an organ of interest and surface-based registration, and
co-register topography information detected from the 3D topography image intraoperatively and preoperative image information detected from the preoperative image detector to generate co-registered topography information and preoperative information, wherein the co-registered topography information and preoperative information is segmented to isolate an organ of interest and surface-based registration, and
display intraoperatively the co-registered topography information and the preoperative image information to the user via a display.
display intraoperatively the co-registered topography information and the preoperative image information to the user via a display.



Claim 2 of the application corresponds to claim 12 of the patent.
Claim 3 of the application corresponds to claim 13 of the patent.
Claim 4 of the application corresponds to claim 14 of the patent.
Claim 5 of the application corresponds to claim 15 of the patent.
Claim 6 of the application corresponds to claim 16 of the patent.
Claim 7 of the application corresponds to claim 17 of the patent.
Claim 8 of the application corresponds to claim 18 of the patent.
Claim 9 of the application corresponds to claim 19 of the patent.
Claim 10 of the application corresponds to claim 20 of the patent.
Claim 21 of the application corresponds to claim 11 of the patent.
Claim 22 of the application corresponds to claim 12 of the patent.
Claim 23 of the application corresponds to claim 13 of the patent.
Claim 24 of the application corresponds to claim 14 of the patent.
Claim 25 of the application corresponds to claim 15 of the patent.
Claim 26 of the application corresponds to claim 16 of the patent.
Claim 27 of the application corresponds to claim 17 of the patent.
Claim 28 of the application corresponds to claim 18 of the patent.
Claim 29 of the application corresponds to claim 19 of the patent.
Claim 30 of the application corresponds to claim 20 of the patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hensley et al. (US 2014/0031669)
Klingenbeck (US 2011/0268333)
Zhao et al. (US 2009/0268010)
Seibel (US 2001/0055462)
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425